UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1991


FIRST BAPTIST CHURCH OF GLENARDEN,

                Plaintiff – Appellee,

          v.

NEW MARKET METALCRAFT, INCORPORATED, a Virginia corporation,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-00543-AW)


Submitted:   July 28, 2011                 Decided:   August 10, 2011


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Melkersen, THE LAW OFFICES OF MICHAEL J. MELKERSEN,
New Market, Virginia, for Appellant. Susan M. Euteneuer, DUANE
MORRIS, LLP, Baltimore, Maryland; Daniel E. Toomey, DUANE
MORRIS, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            New    Market       Metalcraft,     Inc.,     appeals       the     district

court’s    order    granting       First      Baptist    Church    of     Glenarden’s

motion to confirm an arbitration award.                   We have reviewed the

record included on appeal, as well as the briefs filed by the

parties,   and     find    no    error   in    the   district     court’s       ruling.

Accordingly, we affirm for the reasons stated by the district

court.      First    Baptist       Church      of    Glenarden     v.     New       Market

Metalcraft, Inc., No. 8:10-cv-00543-AW (D. Md. July 30, 2010).

We   dispense     with    oral    argument     because    the     facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                           2